Exhibit 10(a)8
 
TERMINATION
OF
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT


WHEREAS, The Southern Company, Alabama Power Company and Charles D. McCrary
(hereinafter collectively referred to as the “Parties”) made and entered into an
Amended and Restated Change in Control Agreement (“Agreement”) effective on
December 31, 2008, to provide certain benefits to Mr. McCrary in the event of
termination following a change in control as contemplated therein; and


WHEREAS, the Agreement may be amended or terminated by the Parties in accordance
with the requirements of Section 5.5 of the Agreement; and


WHEREAS, the Parties desire to terminate the Agreement effective as of February
22, 2011 (the “Termination Effective Date”).


NOW, THEREFORE, the Agreement is hereby terminated as of the Termination
Effective Date.


IN WITNESS WHEREOF, this Termination of the Agreement has been executed on this
22nd day of February, 2011, by the Parties.


THE SOUTHERN COMPANY




By:   /s/Patricia L.
Roberts                                                             


Its:  Assistant
Secretary                                                              




ALABAMA POWER COMPANY




By:   /s/Donna O.
Smith                                                             
 
 
                                                                                               
Its:  Vice President




CHARLES D. MCCRARY


                         /s/Charles D. McCrary








 
 

--------------------------------------------------------------------------------

 
